Citation Nr: 0937310	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-29 843	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
(fungus) of the right hand and feet.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), to include on an 
extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The Veteran served on active duty from August 1942 to 
November 1945, including service in World War II.  His 
decorations include the Purple Heart Medal.

These matters came before the Board of Veterans' Appeals 
(Board) initially on appeal from a May 2004 rating decision, 
in which the Tiger Team at the Cleveland, Ohio RO (Cleveland 
RO), denied service connection for posttraumatic stress 
syndrome (PTSD), tinnitus, a skin condition of the hands and 
feet, and also denied entitlement to a TDIU.  The claims file 
later was transferred to the Providence RO.  The Veteran 
perfected a timely appeal of these determinations to the 
Board.  

In May 2005, the Providence RO granted service connection for 
PTSD and assigned an initial 30 percent disability rating, 
effective July 31, 2003.  In a June 2005 Hearing Officer 
decision, the Veteran was considered competent.

In a June 2007 decision, the Board denied the Veteran's claim 
for service connection for tinnitus and remanded the 
remaining claims to the RO via the Appeals Management Center 
(AMC), in Washington, DC, for additional notice and 
development. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU, to include on an 
extraschedular basis is addressed in the REMAND portion of 
the decision below and is remanded to the RO via the AMC.


FINDING OF FACT

There is no competent medical evidence of record linking any 
skin disorder to the Veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder of 
the hands and feet are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  38 C.F.R. § 3.159.  

VA's notice requirements apply to all five elements of a 
service-connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In TDIU/rating cases, a claimant must be 
provided with information pertaining to assignment of 
disability ratings (to include the rating criteria for all 
higher ratings for a disability), as well as information 
regarding the effective date that may be assigned.  Id.


Notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, VA's notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.  

Collectively, letters dated in January 2004 and July 2007 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate his claims for service 
connection and for a TDIU, as well as what information and 
evidence must be submitted by the Veteran, what information 
and evidence would be obtained by VA, and how a disability 
rating and an effective date is established consistent with 
the holdings in Pelegrini and Dingess/Hartman.

After the Veteran and his representative were afforded 
opportunity to respond to the notice identified above, the 
May 2009 supplemental statement of the case (SSOC) reflects 
readjudication of the service connection and TDIU claims on 
appeal.  Hence, while some of the notice was provided after 
the initial rating actions on appeal, the Veteran is not 
shown to be prejudiced by the timing of the compliant notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or an SSOC, is sufficient to cure a timing 
defect).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claim decided herein.  The Veteran's service treatment 
records, post-service VA treatment records, identified 
private treatment records, healthcare provider statements, 
reports of VA examinations performed in April and November of 
2004, and various lay statements submitted by the Veteran, 
his wife and his representative, on his behalf, have been 
associated with the record.  

The Board acknowledges that the case was remanded to schedule 
the Veteran for a skin examination, to include obtaining an 
opinion on whether he suffers from a current skin disorder of 
the hands or feet that is related to service.  Such 
examination was scheduled to be performed in May 2009; 
however, the Providence VA Medical Center (VAMC) cancelled 
the examination because it appeared that the Veteran had 
withdrawn his claim.  In a May 2009 letter, the AMC asked the 
Veteran to confirm in writing that he had withdrawn his 
claim(s), or, alternatively, to advise the AMC if he wished 
to reschedule his examination within 60 days of the date of 
the letter.  In a July 2009 response, the Veteran's spouse 
indicated that he had been extremely and had gone into a 
rehabilitation facility, where he fell and broke his right 
hip; that he was not able to walk or even get up on his feet 
and so he was unable to go to the VAMC for an examination; 
and that, at his age (88), she felt that it would be harmful 
to him to even try to move him.  She added that she did not 
know how strong the Veteran would be in the future and, 
therefore, she "was not able to ask you to reschedule an 
examination for him."  His spouse concluded that, at this 
point, she believed that "he will have to withdraw his 
claim."  Even though, the Veteran may be under disability 
and unable to file himself, his wife is not considered as a 
person acting as next of friend under 38 C.F.R. § 20.301 
(2008) nor has she been appointed by the Veteran as his agent 
under 38 C.F.R. § 14.630 (2008) for purposes of the claims on 
appeal.  As there is no indication in the record that the 
Veteran has revoked the appointment of the Disabled American 
Veterans (DAV) as his accredited representative, the Board 
cannot recognize the Veteran's spouse's July 2009 statement 
as a valid request to withdraw the claims on appeal.  See 
38 C.F.R. § 20.204 (2008).

The Board also notes that, in an August 2009 Appellant's 
Post-Remand Brief, the DAV mischaracterized the July 2009 
response from the Veteran's wife as:  "The spouse asked that 
the examination be rescheduled if possible due to his 
physical disability."  Given that the appeal has been 
advanced on the docket due to the Veteran's advanced age and 
that his spouse has clearly stated that she is unable to ask 
that an examination be rescheduled for him, the Board 
concludes that remand to reschedule the Veteran for an 
examination is not warranted in this instance and the appeal 
with regard to the Veteran's service-connection claim will be 
based on the evidence currently of record.  See 38 C.F.R. 
§ 3.655(b) (2008).  Given the foregoing, the Board finds that 
VA has substantially complied with the Board's previous 
remand with regard to the claim decided herein.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999).

With respect to the Veteran's skin disorder claim, there is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim herein 
decided.  Consequently, any error in the sequence of events 
or content of the notice is not shown to prejudice the 
Veteran or to have any effect on the matter decided on 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter herein 
decided, at this juncture.  See Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009) (holding that a party alleging defective 
notice has the burden of showing how the defective notice was 
harmful). 

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a).  See also 38 U.S.C.A. § 1154 (West 2002).

On his August 2005 VA Form 9, the Veteran specifically 
appealed the denial of service connection for "skin 
condition (fungus) feet & right hand."  He asserted that, if 
he had been sent to a hospital when blood blisters first 
showed, and they were not broken, he would not be vulnerable 
to the bacteria which entered the open sores; that, although 
the blisters healed within a few weeks, the bacteria that was 
in his system was growing to become the fungus that he is 
still receiving treatment for today; and that he had enclosed 
a note from his podiatrist to show current treatment.

Given its review of the record, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a skin disorder of the right hand 
and feet.

The Veteran's service treatment records reveal that, on 
August 20, 1942, he complained of blisters on the soles of 
his feet and that with continued marching they became 
inflamed.  On examination, there were large shallow areas of 
erosion and ulceration on the plantar surface of both feet 
and the posterior surface, of the right heel.  These areas 
were surrounded with some enduration and were covered with 
gentian violat.  He was prescribed light therapy (sun), 
sulfathiazole ointment dressing and rest.  When seen five 
days later, the ulcer was noted to be healing rapidly and 
exposure to sun and dressing was repeated.  Three days later, 
his feet were almost healed and he was told to begin wearing 
shoes and to be up and about.  On September 4, 1942, the 
Veteran's feet were healed and he was discharged to duty as 
fit.  This condition was diagnosed as cellulitis of both 
feet.  No further treatment of his feet was noted during 
service nor is there any record of treatment of the right 
hand in service. 

In this case, the Veteran has been diagnosed with tinea manum 
of the right hand and tinea pedis and onychomycosis of both 
feet.  In a July 2001 statement, one of his private 
physicians, J. J. DiG., M.D. indicated that the Veteran had a 
history of skin cancer with a lesion removed in the past from 
the right cheek below the right eye and that he also reported 
a history of scaling of the right hand and both feet for many 
years.  On examination, there was extensive scaling of the 
right hand and both feet, with yellow discoloration and 
onychodystrophy of several nails, representing tinea pedis 
and tinea manum.  He was started on Naftin gel to the 
affected areas.  In October 2001, some rare actinic keratoses 
were noted on the Veteran's arms and hands.  In July 2002, 
the Veteran was found to have fungal infection of both feet 
and right hand nails and skin.  Between October 1998 and 
November 2004, the Veteran received diabetic foot care, 
including treatment for tinea pedis and onychomycosis 
beginning in 2002, from J. P., M. D.  In a June 2004 medical 
record, Dr. J. J. DiG. noted for the first time the Veteran's 
report of "fungal infection x 59 years" of fingers of the 
right hand and both feet.  This physician added that the 
Veteran's condition had remained stable following spectozole 
cream prescribed in July 2003.  He again diagnosed tinea 
pedis and tinea manum.  In a statement attached to the 
Veteran's VA Form 9, a private podiatrist, K. L. LeP. 
confirmed that the Veteran was seen at nine-week intervals 
and had been under her care since July 2003 for a fungal 
infection of the skin and nails involving his feet.  

Here, the Veteran's service treatment records are negative 
for any treatment of a fungal condition of his right hand or 
feet.  None of his treating physicians have linked that 
Veteran's tinea manum of the right hand and tinea pedis and 
onychomycosis of his feet to service.  The Veteran's report 
that he had a 59-year history of fungal infection to his 
right hand and feet in June 2004, is not transformed into 
"competent medical evidence" merely because the transcriber 
of the statements happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  The first 
indication of any treatment for a fungal infection in the 
record was shown in 2001, more than 55 years after his 
discharge from service for enucleation of the right eye.  The 
Board also points out that the passage of many years between 
discharge from active service and any medical complaints or 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000). 

In addition to the medical evidence, the Board has considered 
the assertions advanced by the Veteran and by his 
representative, on his behalf.  In this instance, the Board 
finds that the Veteran is competent to assert to the onset 
and chronicity of symptoms in service and continuity of such 
symptomatology after service.  See Washington v. Nicholson, 
19 Vet. App. 362, 369 (2005).  However, questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As laypersons without the appropriate medical 
training or expertise, neither is competent to render a 
probative (persuasive) opinion on a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, lay assertions as to the 
etiology of the Veteran's claimed right hand and feet 
disorders have no probative value.

In this case, the Veteran is not shown to have a skin 
(fungus) disorder of the right hand or feet that is causally 
related to an event or incident of his period of service.  
Thus, service connection for the claimed disabilities is not 
warranted.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable regarding this issue 
because the preponderance of the evidence is against the 
Veteran's claim and must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a skin disorder (fungus) of the right 
hand and feet is denied.


REMAND

The Board's review of the record reveals that further RO 
action on the issue remaining on appeal is warranted. 

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2008).  In exceptional circumstances, where the veteran does 
not meet the aforementioned percentage requirements, a total 
rating may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2008).
 
In determining whether the Veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran does not meet the objective, 
minimum percentage requirements, set forth in 38 C.F.R. § 
4.16(a), for consideration of a TDIU, as service connection 
is in effect for enucleation of the right eye, rated as 40 
percent disabling; for PTSD, rated as 30 percent disabling; 
and for bilateral sensorineural hearing loss, rated as 
noncompensable; for a combined disability rating of 60 
percent.  

However, the November 2004 VA PTSD examiner diagnosed the 
Veteran with anxiety disorder, not otherwise specified (NOS) 
(by previous diagnosis); PTSD, delayed onset, chronic, mild; 
and mild depression most likely related to the PTSD; and 
dementia (provisional).  This examiner indicated that she was 
unable to comment on whether or not the Veteran is capable of 
working based on his PTSD alone.  But the VA examiner added 
that, although she would believe it to be very difficult for 
the Veteran to be gainfully employed at this time due to his 
severe anxiousness and obsession with the nightmares he was 
experiencing regarding his combat experiences, that, even 
with treatment, she did not expect any substantial 
improvement that would put the Veteran back into the 
workforce.  Therefore, she did not consider gainful 
employment to be a reasonable option for the Veteran at this 
time or in the near future.  In this regard, the Board notes 
that, when it is not possible to separate the effects of a 
service-connected psychiatric disorder from a nonservice-
connected psychiatric disorder, 38 C.F.R. § 3.102 (requiring 
favorable resolution of reasonable doubt), dictates that all 
signs and symptoms be attributed to the service-connected 
psychiatric disorder.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (per curiam).

When considered in combination, the Board finds that the 
above evidence raises the question of possible entitlement to 
an extraschedular rating for a TDIU based on the Veteran's 
PTSD and associated depression.  Although the Board may not 
assign an extraschedular rating in the first instance, it 
must specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  See 
also Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the 
Board will remand the case for consideration of whether the 
rating schedule is inadequate to evaluate the Veteran's TDIU 
claim, and, if so, then the case should be referred to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination of 
whether his disability picture requires the assignment of a 
TDIU on an extraschedular basis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Consider whether the Veteran's TDIU 
claim warrants referral to the Under 
Secretary for Benefits or the Director of 
the Compensation and Pension Service for 
a determination of whether his disability 
picture requires the assignment of an 
extraschedular rating under 38 C.F.R. 
§§ 3.321 and 4.16(b) (2008).  If it does, 
refer the claim to the Under Secretary 
for Benefits or the Director of the 
Compensation and Pension Service for 
consideration.

2.  After completion of the above and any 
additional notice or development deemed 
appropriate, reconsider the Veteran's 
TDIU claim on an extraschedular basis.  
If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
furnish him and his representative an 
SSOC and afford them an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


